Citation Nr: 0945175	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  99-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an effective date earlier than January 6, 
1998, for service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998-issued rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that granted service connection for post-
traumatic stress disorder (PTSD) effective from January 6, 
1998.  

In February 2003, the Board remanded the claim.  In pertinent 
part of a September 2003 decision, the Board denied an 
earlier effective date for PTSD.  In May 2006, the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
that Board decision.

In November 2007, the United States Court of Appeals for the 
Federal Circuit (Fed. Cir.) vacated the Court decision and 
remanded the case back to the Court.  In December 2007, the 
Court remanded the claim back to the Board.  Finally, in 
August 2008, the Board remanded the claim to the RO for 
additional development.  

The decision below grants an earlier effective date for 
service connection, thus an earlier rating period has been 
created.  The Veteran contends entitlement to a total rating 
from the initial service connection date forward.  Because 
the RO has not yet issued a disability rating for this new 
rating period, the Board lacks jurisdiction over the matter.  
The issue of a total rating during the newly created earlier 
rating period is referred for initial RO consideration.  



FINDINGS OF FACT

1.  The Veteran was discharged from active military service 
with the U.S. Army in April 1966.  

2.  The veteran submitted an initial service connection claim 
for PTSD that was received at the RO on February 21, 1989.  

3.  A March 1989 VA hospital report contains a clear 
diagnosis of PTSD.  

4.  In October 1989, the RO denied service connection for 
PTSD on the basis of no diagnosis of PTSD and notified the 
veteran of that decision. 

5.  The Veteran did not appeal the October 1989 RO decision 
and it became final.  

6.  On January 6, 1998, the Veteran submitted additional 
medical evidence of PTSD and Army unit reports and records 
that tend to corroborate the existence of a claimed PTSD 
stressor.  

7.  In an August 1998-issued rating decision, the RO reopened 
the claim based on new and material evidence and then granted 
service connection for PTSD, effective from January 6, 1998, 
the date of receipt of the new and material evidence.  



CONCLUSION OF LAW

The criteria for an earlier effective date of February 21, 
1989, for service connection for PTSD are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156 
(c) (1989);38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his attorney of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, a timing error has 
occurred.  Sufficient notice was not given prior to initial 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The claimant challenges the effective date assigned following 
the grant of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, § 5103(a) notice is no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Because the notice that was 
provided in a March 2009 letter is sufficient and the issue 
has been re-adjudicated in a supplemental statement of the 
case (SSOC) in August 2009, VA's duty to notify in this case 
has been satisfied and any timing error in the notice has 
been remedied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA clinical records pertinent to the correct 
effective date and supplemental Army Department records 
pertinent to service connection for PTSD.  Neither the 
claimant nor his attorney has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Earlier Effective Date

The veteran seeks an effective date earlier than January 6, 
1998, for grant of service connection for PTSD.  

The veteran submitted an original service connection claim 
for various disorders, including PTSD in February 1989.  The 
Veteran's service connection application form is date stamped 
as having been received at the RO on February 21, 1989, and 
again on February 22, 1989.  

A VA hospital report notes the Veteran's admission and 
discharge on March 8 and March 21, 1989, respectively.  The 
hospital discharge diagnoses clearly include a diagnosis of 
PTSD.  

According to an April 1989 VA psychiatric evaluation, the 
Veteran had both bipolar disorder and evidence of PTSD; 
however, the physician noted that because of bipolar 
medication, the PTSD symptoms were attenuated.  The Axis I 
diagnoses were bipolar disorder and probable PTSD.  In April 
1989, a VA clinical psychologist also interviewed the Veteran 
and also offered an Axis I diagnosis of bipolar disorder and 
probable PTSD.  

In September 1989, another VA psychiatrist evaluated the 
Veteran and arrived at a similar conclusion.  The 
psychiatrist opined that the Veteran had bipolar disorder and 
a provisional diagnosis of PTSD.  

In an October 1989 rating decision, the RO denied service 
connection for PTSD on the basis of no diagnosis of PTSD.  
The RO notified the veteran of that decision and he did not 
appeal.  Thus, the decision became final.  

On January 6, 1998, the Veteran attempted to reopen the PTSD 
claim.  Among the items submitted were Army unit records that 
corroborate a claimed stressor, that of an enemy mortar 
attack in Vietnam that occurred in the vicinity of the 
Veteran.  Later received was a March 1998 VA compensation 
examination report that contains a diagnosis of PTSD based on 
recurring nightmares of being shelled.  The psychiatrist 
explained that the Veteran also had bipolar disorder that was 
currently stabilized or minimized by medication.  

As noted in the introduction, in an August 1998-issued rating 
decision, the RO reopened the claim based on new and material 
evidence and then granted service connection for PTSD 
effective from January 6, 1998, the date of receipt of the 
new and material evidence.  

In the Court's December 2007 order to vacate the September 
2003 Board decision that denied an earlier effective date for 
service connection for PTSD, the Court noted that 38 C.F.R. 
§ 3.156 (c) must be considered.   

To complicate matters, however, during the course of this 
appeal, 38 C.F.R. § 3.156 (c) was revised.  See 71 FR 52457, 
September 6, 2006.  Where the pertinent regulation changes 
during the pendency of the appeal, the version most favorable 
to the claimant must be applied.  See VAOPGCPREC 7-2003.

The version of § 3.156 in effect on January 6, 1998, when the 
Veteran applied to reopen his claim based on new and material 
service department records is perhaps more liberal.  It 
states: 

        (c)  Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs... 

It must be noted that the new and material evidence submitted 
in January 1998 includes official Army unit reports.  The 
United States Army is, of course, the Veteran's former 
"service department."  These service department reports 
corroborate a claimed PTSD stressor.  This evidence therefore 
appears to qualify as a "supplement report from the service 
department, received before or after the decision has become 
final."  

Moreover, in its December 2007 order to vacate the Board 
decision, the Court stressed that the regulation does not 
contain a restriction limiting its application to situations 
where a claimant has submitted only a service record in an 
effort to have VA reconsider or reopen a previously denied 
claim.  Thus, applying 38 C.F.R. § 3.156 broadly, the Board 
infers from this that these service department records, that 
is, unit reports from the Army, may establish an earlier 
effective date for service connection.

VA's regulation governing service connection for PTSD in 
1989, found at 38 C.F.R. § 3.304(f) requires either evidence 
of combat participation or corroborated evidence of a 
noncombat stressor, in addition to a diagnosis of PTSD.  
38 C.F.R. § 3.304 (f) (1989).  Neither the final October 1989 
decision nor the August 1998 decision indicates that the 
Veteran is a combat veteran.  Thus, PTSD stressor 
verification was a key element for service connection.  

As for a diagnosis of PTSD, the regulation in effect in 
October 1989, 38 C.F.R. § 3.304 (f) required a "clear" 
diagnosis of PTSD.  A VA hospital report of admission and 
discharge on March 8 and March 21, 1989, respectively, 
contains a "clear" diagnosis of PTSD, although some later 
medical reports are less clear.  In April 1989, a VA 
examining psychiatrist concluded with, "...it sounds like his 
post traumatic stress disorder is attenuated."  Thus, PTSD 
was confirmed.

Prior to the October 1989-issued RO rating decision that 
denied service connection for PTSD, it appears that a clear 
diagnosis of PTSD related to active military service had been 
given and that a non-combat PTSD stressor was independently 
verified by supplemental service department records.  Thus, 
even without use of the benefit of the doubt doctrine, the 
regulatory requirements for service connection for PTSD were 
met in October 1989.

Last for consideration is the correct effective date for 
service connection for PTSD.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2009).

The claim for service connection for PTSD was received on 
February 21, 1989.  The claims files do not reflect that the 
veteran submitted such a claim at any date prior to that 
date.  

Because February 21, 1989, is more than one year from the 
date of separation from service in April 1966, the effective 
date of service connection will be the later of the date of 
receipt of claim or the date entitlement arose.  With respect 
to the phrase "the date entitlement arose", the regulation 
has not defined that term; however, under 38 U.S.C.A. § 1110, 
"basic entitlement" to service connection for PTSD arises 
under P. L. 85-857, September 2, 1958, 72 Stat 1119, § 310.  
Thus, basic entitlement to service connection arose on or 
around September 2, 1958.  Therefore, the later of the date 
of receipt of claim or date entitlement arose is February 21, 
1989, and this is the correct date for service connection for 
PTSD.  

After considering all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of 
February 21, 1989, for service connection for PTSD.  



ORDER

An earlier effective date of February 21, 1989, for service 
connection for PTSD is granted, subject to the laws and 
regulations governing payment of monetary benefits. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


